Citation Nr: 1523852	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the December 2012 decision of the Board of Veterans' Appeals, denying entitlement to service connection for coronary artery disease, to include as due to in-service herbicide exposure.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (the Board) based on an April 2013 motion filed by the moving party that sought a revision of a December 2012 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 et seq. (2014).

Request for hearing 

In his detailed submission dated April 15, 2013, the moving party requested a hearing on the matter of Board CUE, "failing [the granting of a 100 percent rating]."  He "request[ed] another hearing at which I can be pres[e]nt, to show photographs of my Thai poisoning and plead my case." 

A request for a hearing on a matter involving Board CUE is covered by Rule 1405 [38 C.F.R. § 20.1405(c) (2014)]. Rule 1405 specifically provides that the Board may, for good cause shown, grant a request for a hearing for the purpose of argument. The determination as to whether good cause has been shown shall be made by the assigned Board member. 

In this case, the moving party has not shown good cause for a hearing on this matter of Board CUE. He has merely requested a hearing without specifying any good cause therefor. The Board CUE regulation does not provide for hearings on demand. At Board CUE hearings, unlike other hearings, only argument may be presented. No testimony or other evidence will be admitted. In this case, the moving party has presented detailed argument. Thus, the case stands ready for a decision. Accordingly, the moving party's request for a hearing is denied because good cause for such hearing has not been shown. See 38 C.F.R. § 20.1405(c) (2014).


FINDINGS OF FACT

1.  In a December 31, 2012 decision, the Board denied entitlement to service connection for coronary artery disease, in to include as due to in-service herbicide exposure.

2.  The moving party has failed to show that the applicable statutory and regulatory provisions existing at the time of the December 2012 Board decision denying entitlement to service connection for coronary artery disease were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The Board's December 2012 decision does not contain CUE regarding the denial of entitlement to service connection for coronary artery disease, to include as due to in-service herbicide exposure.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that a December 2012 Board decision was clearly and unmistakably erroneous in denying him entitlement to coronary artery disease, to include as due to in-service herbicide exposure.  

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §20.1400 (2014).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  Thus any new evidence added to the file, as distinguished from argument, cannot be considered.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

CUE is established when all the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated"; and (3) the error "manifestly changed the outcome" of the prior decision. King v. Shinseki, 26 Vet. App. 433, 439 (2014) ("A manifest change is not, for example, whether the regional office would have been required to send the medical report back to [the doctor] for clarification, but rather that [the appellant] undoubtedly would have been granted a disability rating greater than 10% for his [disability].") (emphasis added); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see Bustos v. West, 179 F.3d at 1380-81 (expressly adopting the "manifestly changed outcome" standard). 

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d). 

CUE is a very specific and rare kind of error. CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE. See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE motion requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The Court of Appeals for Veterans Claims's (Court) review of a Board decision finding no CUE in a prior, final RO or Board decision is limited to determining whether the Board's finding was "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law," 38 U.S.C. § 7261(a)(3)(A), and whether it was supported by an adequate statement of reasons or bases, 38 U.S.C. § 7104(d)(1). See King, 26 Vet. App. at 439; Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

The moving party has articulated numerous allegations of error in his lengthy and detailed April 2013 statement, but the Board notes that these fall into three general categories.  First, the moving party has alleged that he did not receive adequate notice or assistance from VA during the claims process.  He has further alleged that important facts relevant to his case were ignored by the Board and that the law was not correctly applied.  

As an initial matter, the moving party has taken issue with the assistance he received from others during the claims process.  A fair number of these complaints are actually directed at his former representative, the Disabled American Veterans, who is not employed by or representative of VA- which is perhaps a point of confusion for the moving party.  However, he also complained that 

The veteran did not get a single folder containing an example or examples of how a case is structured.  Not a single simple English statement of process.  Not a flow chart or diagram.  Not an instruction tape or disk.  

When the veteran was in Newington at the Regional office no one ever said bring in what you have and we will make it better.  They never called once to ask how the veteran was doing.  They never once suggested the veteran was entering an adversarial process.  

See Brief, page 17 (April 15, 2013).  The moving party also insists that VA erred by failing to give him Miranda warnings, given the allegedly "adversarial" nature of the claims process. 

However, as noted above, a failure to fulfill VA's duty to assist the veteran, such as a failure to obtain records or obtain a medical opinion, cannot provide the basis of a CUE motion.  See 38 C.F.R. § 20.1403(d); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Accordingly, the moving party's various allegations that VA failed to notify and assist him with his claim are without merit.

The Board does, however, find it necessary to address in greater detail one instance where VA allegedly failed in its duty to assist.  In an attempt to corroborate the moving party's claim that he was sent to a base in Thailand to evaluate telecommunications equipment and was exposed to a chemical spill there, VA attempted to obtain unit records from the unit the moving party was assigned to while stationed in Thailand.  Unfortunately, the Joint Services Records Research Center was unable to find these records.  The moving party appears to allege that VA's failure to locate these records was either the result of some incompetence or worse a deliberate withholding of relevant evidence by VA or JSRRC employees.  See Brief, pages 17, 20 (April 15, 2013).  The Board takes an allegation of such grave misconduct seriously, even if vague and unsubstantiated, and will accordingly address it below.  The basis for the moving party's allegation appears to be his mistaken belief that his state representative, R.D., was able to obtain some of the requested unit records.  In fact, in February 2013, R.D. obtained a copy of the moving party's Official Military Personnel File, which was also obtained by the RO and is associated with the Veteran's claims folder.  While some of the records in the moving party's personnel file may have been created by the unit he was assigned to in Thailand, these records should not be confused with the unit's administrative records documenting daily events, which JSRRC was unable to obtain.  Thus, although the Board understands the moving party's confusion, it finds no evidence to support his allegations of misconduct by VA in attempting to obtain relevant military records.

The moving party has also alleged that the Board made factual errors in its December 2012 Decision.  Specifically, the moving party alleged that the Board erred by stating in its decision that as part of his duties during service, the moving party regularly traveled to other air bases.  See Brief, page 4 (April 15, 2013).  However, at an April 2011 DRO hearing, the moving party in fact reported just that, stating, "I was stationed in Bangkok, but my daily duties often took me out of Bangkok to the various air bases around the country."  DRO Hearing, page 3 (April 6, 2011).  Thus, the moving party is in essence arguing that the Board erred by relying on his own sworn testimony.  The Board therefore finds that this argument is without merit.  

The moving party also takes issue with the use of the word "residue" to describe his alleged chemical exposure in Thailand.  It is not entirely clear to the Board why the use of this term is considered inaccurate or offensive by the Veteran, but it appears that the Veteran feels the term somehow minimizes his alleged chemical exposure.  However, the scope of the alleged chemical spill was not relevant to the final outcome of the Veteran's claim as decided in December 2012.  That is, whether the moving party was exposed to mere "residue" or a great deal of chemicals, was not ultimately dispositive of the claim.  Rather, there were several key factors that were at issue in this case.

The first issue was whether the moving party was exposed to a tactical herbicide such as Agent Orange and could therefore be awarded service connection on a presumptive basis under 38 C.F.R. § 3.307.  The moving party claimed the he was in Vietnam twice during service because his flight to Thailand stopped in Saigon.  He also claimed that while stationed in Thailand, he was exposed to a chemical spill while inspecting damaged telecommunications equipment, which he alleged was Agent Orange.  In December 2012, the Board rejected these claims, as there were no personnel records or unit records that could verify his claims either that he was in Vietnam or that he was exposed to a tactical herbicide in Thailand.  Thus, it appears that the Board engaged in a permissible weighing of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board can consider conflicting statements of the veteran in weighing credibility); Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010) (holding that the Board could rely on the absence of military records showing in-service chemical exposure against a veteran's assertions to the contrary).

The second issue considered by the Board was whether service connection could be granted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). The Board considered whether the moving party's coronary artery disease was related to exposure to some type of chemical other than tactical herbicides, such as a commercial herbicide or insecticide.  However, the Board noted that even assuming that the moving party's account of chemical exposure was true, there was no medical evidence of record suggesting a relationship between the moving party's coronary artery disease and in-service chemical exposure.  Finally, the Board considered whether there was any evidence of coronary problems in service or within one year of service, but found none.  

It appears to the Board on review of both the December 2012 Board Decision and the Veteran's April 2013 brief that the Veterans Law Judge who authored the December 2012 Decision understood the substance of the Veteran's claim and adequately addressed each possible basis for entitlement.  The Board can find no basis to conclude that the correct facts were not in evidence at the time of the December 2012 Decision.  Although the moving party is unhappy with how the Board weighed the evidence, disagreement as to how the facts were weighed or evaluated is not CUE.  See 38 C.F.R. § 20.1403(d).  

Finally, the moving party has alleged that the Board improperly applied the law by failing to apply 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, which instructs that in cases where the balance of the evidence for and against a claim is in equipoise, the benefit of the doubt should be afforded to the claimant.  However, this argument rests on the assumption that the evidence in this case is in fact in equipoise, which goes to the weight of the evidence.  As repeatedly noted, disagreement as to how the facts were weighed or evaluated is not CUE.  See 38 C.F.R. § 20.1403(d).  Moreover, the December 2012 Board found that the benefit of the doubt doctrine did not apply, as the preponderance of the evidence was against the claim.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

Although the moving party has attempted to argue both that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied, ultimately his lengthy allegations of error are a dispute about how the evidence in his case has been weighed.  The moving party believes he is entitled to benefits and is unhappy that his claim was denied, which is certainly understandable, but does not rise to the level of CUE.  Although it is possible that a different judge reviewing the same facts could have reached a different decision, reasonable minds could disagree, and the moving party has not presented any evidence of an undebatable error in the December 2012 Board Decision of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  

Indeed, it is the prerogative of the factfinder-here, the December 2012 Board-to interpret the evidence and draw reasonable inferences from it.  See e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  Although the Veteran goes through pains to reweigh the evidence of record, the Board now is prohibited from engaging in such an exercise and disagreement with how the evidence was weighed and evaluated at the time of the prior decision cannot constitute CUE.  See Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Again, the Board emphasizes that it is sympathetic to this Veteran and is grateful for his honorable service.  However, as the Court stated in King v. Shinseki, "[a]lthough the Court is sympathetic to [the appellant's] arguments raised on appeal, revision of a final . . . . [BVA] decision is an extraordinary event."  26 Vet. App. at 442.  (emphasis added).  "The Court cannot review a CUE motion under the same standard by which it reviews matters on direct appeal."  Evans v. McDonald, 27 Vet. App. 180, 186 (2014) (en banc).  Neither can the Board. 

Rather, "there will be times when the Court [and the Board] arrives at a different conclusion when reviewing a motion to revise a prior, final decision than it would have had the matter been reviewed under the standards applicable on direct appeal." Id.  This Veteran, like Mr. King, at the time of the December 2012 Board decision, "was afforded the benefit of the full panoply of rights that exist when a claim [was] initially adjudicated, and principles of finality preclude him from invoking those rights at this time." Id. The Board, like the Court in that case, cannot say whether it would reach the same result had this case come before it on direct appeal. 

Therefore, on the evidence that was of record at the time of the December 2012 Board decision, and the law as it stood at that time, the Board finds that the December 2012 decision did not contain CUE as to the denial of entitlement to service connection for coronary artery disease.  The motion is accordingly denied.

VCAA

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE motion is not subject to the provisions of the VCAA.


ORDER

The motion to revise the Board's December 2012 decision that denied entitlement to service connection for coronary artery disease is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


